DETAILED ACTION

Remarks
This Office action is responsive to Applicant’s amendment filed on August 5, 2021.

 Information Disclosure Statement
	The IDS filed on July 8, 2021 has been considered by the examiner.

Claim Objections
Claim 25 is objected to because of the following informalities:  
In claim 25, it is suggested to change “a state of decompression” to --the state of decompression--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11, 16, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090)

Kim does not explicitly teach the first lid member being configured to be deformable when the cell case volume is decompressed, or the internal pressure of the cell case being lower than the external pressure of the cell case due to the cell case volume being in a state of decompression.  However, it is asserted that the skilled artisan would find obvious that the lid 
 	Kim does not explicitly teach the laminated body as unit cells laminated one on another and being sealed.  However, Nagai in the same field of endeavor teaches laminated bodies as unit cells 7 laminated one on another with each of the unit cells sealed. (Nagai in col. 5 lines 40-49 and lines 56-61)  The skilled artisan would find obvious to modify Kim with unit cells laminated one on another and sealed.  The motivation for such a modification is to increase the capacity of the battery pack by reduction of dead space (col. 1 lines 36-56) and improve the shape stability of the cells and prevent accidental short circuits. (col. 4 lines 36-40)
For claims 3 and 5:  As to the claimed first lid member coming into contact in an area larger than a part of the laminated unit cells that contributes to power generation and as to the first lid member deforming by at least 1 mm or greater, a recitation of relative dimensions of the claimed device is not patentably distinct from Kim, absent of a showing that the claimed device performs differently than the prior art device. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)  Notwithstanding this, it would not require undue experimentation at least for the skilled artisan to optimize the contact area and degree of deforming absent of a showing of evidence or In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  In this regard, Kim teaches optimization of the height H1 and width W1 for its lid member based on a corresponding height H2 and width W2 of the secondary battery case, and the height D’’ for the deformation of the lid member based on a distance between lateral portions of the battery case. (Kim in [0091], [0089])
	For claims 4, 11 and 23:  In Nagai, the unit cells include a seal part 5 that seals the peripheries of the unit cells and with an inner side of the seal part being the power generation contributing area; and. (Nagai in col. 5 lines 56-61, Fig. 6)  As already discussed, in Kim the first lid member comes into contact with the first face of the laminated body, thus, by modification of Kim in view of Nagai the first lid member in at least a part of the seal part and in the power generation contribution area would come into contact with the first face of the laminated body.  The seal part, being a hot melt adhesive, is also structurally and functionally a stopper that would prevent lateral movement of the laminated body. (Id.)
	For claims 6 and 7:  As the first lid member is aluminum which is the same material for the lid member as disclosed by applicant (see specification in 0157), it is asserted that the lid member in Kim would have the same tensile strength as claimed, inherently.  Furthermore, given the tensile strength of aluminum and Kim disclosing that the lid member reverses its shape and protrudes outward, it is asserted that the lid member is an elastic film, and when the internal 
	For claim 9:  The first lid member has a plate-like part shaped to substantially agree with the first face of the laminated body, which is also flat, and a freely expandable and contractible part surrounding the periphery of the plate-like part. (Kim in Fig. 2B, 2C)  As already discussed, the first lid member elastically deforms via the freely expandable and contractible part which expands inward if an internal pressure of the cell case is lower than an external pressure of the cell case, so that the plate-like part comes into contact with the first face of the laminated body which then applies a pressure based on the differential pressure to the contacting face. (Kim in [0084])
	For claim 16:  Kim does not explicitly teach a pressure release valve.  However, Nagai teaches a reversible vent 12 which contains a valve 15. (Nagai in col. 6 lines 20-27 and lines 42-52)  The skilled artisan would find obvious to further modify Kim with a pressure release valve.  The motivation for such a modification is to allow for the interior of the battery pack to maintain a sealed state. (col. 6 lines 51-52)
For claim 24:  In Kim, the cell case has a substantially rectangular bottom face and a side wall part surrounding the bottom face. (Kim in Fig. 2A, 2B)
 	For claim 25:  The first lid member is in a position apart from the laminated body when the cell case volume is not in a state of decompression. (Kim in Fig. 2C)
 	For claim 26:  Kim does not explicitly teach that the internal pressure of the cell case is less than atmospheric pressure.  However, it is asserted as obvious at least to the skilled that the internal pressure of the cell case volume is less than atmospheric due to being in a state of decompression.  Furthermore, the internal pressure is below a predetermined value when it 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090 “Nagai”), and further in view of Ahn (US 2011/0311862)
 	The teachings of Kim and Nagai are discussed above.
	Kim does not explicitly teach the first lid member as an elastic film which has a multilayer structure.   However, Ahn in the same field of endeavor teaches a film having a multilayer structure. (Ahn in [0062], Fig. 3)  The skilled artisan would find obvious to further modify Kim with a multilayer film.  The motivation for such a modification is to prevent air and moisture from flowing into the battery and protect the battery from outside. (Id.) 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090), and further in view of Kritzer et al. (US 2011/0045324)
	The teachings of Kim and Nagai are discussed above.
 	Kim does not explicitly teach the freely expandable and contractible part as a bellows structure.  However, Kritzer in the same field of endeavor teaches a bellows structure as a volume compensation device for a battery housing. (Kritzer in [0028])  The skilled artisan would find obvious to further modify Kim’s freely expandable and contractible part as a bellows 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090), and further in view of Nakazawa (US 2009/0053585)
The teachings of Kim and Nagai are discussed above.
Kim does not explicitly teach the laminated body divided into a plurality of blocks in connection with the laminated direction and between adjacent ones of the blocks is arranged a plate-like elastic member having elasticity to deform according to surface shapes of the blocks.  However, Nakazawa teaches a plate-like member 2 between adjacent ones of the blocks. (Nakazawa in Fig. 1, [0058])  The skilled artisan would find obvious to modify Kim with a plate-like elastic member.  The motivation for such a modification is to prevent deformation of the battery. (Id.)  

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090 ), and further in view of ABE et al. (US 2011/0171525)
The teachings of Kim and Nagai are discussed above.
 	Kim further teaches or at least suggest the unit cells to include a positive electrode collector layer, a positive electrode layer, a separator, a negative electrode layer, and a negative electrode collector layer. (Kim in [0022])  As to the thickness of the positive electrode layer and the thickness of the negative electrode layer of 150 µm or greater, a recitation of relative In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)  Notwithstanding this, it would not require undue experimentation at least for the skilled artisan to optimize the thickness of the electrode layers absent of a showing of evidence or unexpected results that the contact area is critical, as determining where the optimum combination of percentages or workable ranges lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  Furthermore, Nagai teaches electrode layers of the claimed thickness. (Nagai in col. 5 lines 1-33)  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
 	Kim does not explicitly teach the positive electrode layer to contain positive electrode active material particles and fibrous material and the negative electrode layer to contain negative electrode active material particles and fibrous material and the surfaces of the positive electrode active material particles and/or the surfaces of the negative electrode active material particles at least partly have a coating layer made of conductive adjuvant and coating resin.  However, Abe 
 	For claim 19:  The fibrous material is carbon fiber. (Abe in [0085])
 	For claim 20:  In Nagai, a conductive layer 114 is arranged between adjacent ones of the unit cells. (Nagai in [0006])
 	For claim 21:  Kim does not explicitly teach the positive electrode collector layer and/or the negative electrode collector layer is a resin collector mainly containing conductive filler and resin.  However, Abe teaches the current collector layer containing conductive filler and a resin. (Abe in [0028-0034])  The skilled artisan would find obvious to further modify Kim with a collector layer mainly containing conductive filler and resin.  The motivation for such a modification is to improve adhesion between the current collector and an electrode mixture layer. (Abe in [0039])
	For claim 22:  Kim does not explicitly teach a vehicle which comprises the battery pack as a power source.  However, Abe teaches vehicles which comprise a lithium-ion battery pack. (Abe in [0005-0007])  The skilled artisan would find obvious to further modify Kim such that the battery pack is used in a vehicle.  The motivation for such a modification is lithium-ion batteries having high operating voltages and capability of generating high output. (Abe in [0007]) 

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.

The argument that if the internal pressure of the element alleged to correspond to the claimed cell case (i.e., the cell case 110) is lower than the external pressure of the cell case (due to decompression) that the internal pressure would lead to vaporizing of the electrolyte has been considered but is not found persuasive.  Applicant is reminded that attorney arguments are not evidence and cannot take place of evidence in the record; an assertion of what would happen is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. (MPEP 2145)  Notwithstanding this, as to Applicant’s assertion that the internal pressure of the secondary battery of Kim should not be maintained in a state of decompression, the examiner notes that the claims merely recite the cell volume as being in a state of decompression and not maintaining the state of decompression per se.
The argument that the lid member of Kim cannot be said to correspond to “a pressure based on a differential pressure between the internal pressure of the cell case and the external pressure of the cell case to the contacting face” is not found persuasive.  From a fair reading of Kim, the examiner maintains that when “the internal pressure of the secondary battery 100 is below a predetermined value” (Kim in [0084]), the pressure applied on the laminated body 
The argument that in Nagai that the internal pressure of the battery case is much larger than atmospheric pressure and the differential pressure is an opposite direction of that recited in independent claim 1 has been considered but is not persuasive.  Nagai is relied upon for their teaching of laminated bodies in unit cells and for each of the laminated unit cells being sealed.  To this end, it is asserted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant submits that by each of the unit cells being sealed that the internal space of the cell case 120 is not affected by the internal conditions of the sealed unit cells 10 due to its physical isolation.  This argument has been fully considered but is not found persuasive.  The claims merely recite the unit cells being sealed while entirely being silent on any effect, or lack thereof, of the internal conditions of the unit cells to the cell case.  But even if claimed, as Nagai teaches sealed unit cells, Kim in combination with Nagai would appear to have, prima facie, the same internal space of the cell case not being affected by the internal conditions of the sealed unit cells. 
The examiner notes that additional arguments submitted for Ahn, Kritzer, Nakazawa and Abe merely assert that these references fail to remedy alleged differences in Kim from the .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722